Title: To Benjamin Franklin from Fleury & Demadières, 10 October 1780
From: Fleury & Demadières
To: Franklin, Benjamin


Monsieur
a orleans ce 10e 8bre 1780
Nous recevons dans le moment d’envoy de mr Jn Williams de nantes pour votre Compte 6 Caisses de madere, a leur arrivées nous les avons examinées, il sen est trouvé quelsqunes de Cassées & ce parcequ’elles etoient fort mal Embalées, & si il faut vous les expedier dans le tat ou elles sonts vous En aurez plus de la moitié de Cassées dicy Chez vous En Consequence, nous vous prions, nous marquer En reponse si vous voulez, que nous les faisions mettre En etat de vous parvenir sans risque, nous attendrons votre reponse auparavant de vous les expedier & avons l’honneur detre avec Le plus profond respect Monsieur Vos tres humbles & tres obeissants serviteurs
Ve F. FLEURY & Pre. Demadiêres

Notre addresse est a Ve fleury & Pre Demadieres negts a orleans si vous avez besoin de nos services En cette ville soit En draperies, Bas, & autres articles pour vos etats unis, nous sommes a Lieu de vous les procurer a bons Comptes, & de la meilleur qualité.
A son Excellence monsieur franklin ministre Plenipotentaire des Etas unis a paris

 
Addressed: A son Excellence / Monsieur franklin Ministre / Plenipotentaire des Etats Unis / A Paris

Notations: J. f Fleury et Pre. Demandieres Orleans. 10. Oct. 1780. / [in William Temple Franklin’s hand:] Ansd
